Citation Nr: 0014649	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-36 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
September 1958.  

The issue of entitlement to service connection for hearing 
loss was previously denied by the Department of Veterans 
Affairs (VA) in a rating decision of May 1991.  The denial 
was confirmed and continued by a rating action in November 
1991.  With respect to each of the foregoing denials, the 
veteran was notified of the determinations, and of his 
procedural and appellate rights, and did not initiate an 
appeal within one year of notification.  Thus, those rating 
decisions became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(a) (1999).  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Winston-Salem Regional Office (RO).  By a rating action in 
October 1994, the RO denied the veteran's attempt to reopen 
his claim of entitlement to service connection for hearing 
loss.  The notice of disagreement (NOD) with this 
determination was received in July 1995.  The statement of 
the case (SOC) was issued in August 1995.  The substantive 
appeal
(on VA Form 9) was received in October 1995.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in October 1995.  A transcript of the 
hearing is of record.  A supplemental statement of the case 
(SSOC) was issued in October 1995.  

By a rating action in May 1996, the RO denied the veteran's 
claim of entitlement to a compensable evaluation for 
residuals of a fracture of the right ankle.  An NOD was 
received in June 1996.  An SOC was issued in June 1996, and a 
substantive appeal was received in July 1996.  Additional 
medical records were received in November 1996, and an SSOC 
was issued in November 1996.  The appeal was received at the 
Board in January 1997.  

In April 1997, the Board remanded this case for the 
scheduling of a Travel Board hearing, as requested by the 
veteran.  In May 1997, the veteran accepted a videoconference 
hearing in lieu of a Travel Board hearing, and such hearing 
was held in June 1997.  Subsequently, by a decision in 
January 1998, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in July 1998.  A VA compensation examination was 
conducted in November 1998.  An SSOC was issued in December 
1999.  

In March 2000, the Board remanded the case to the RO because 
the Member of the Board before whom the veteran had testified 
in June 1997 was no longer employed at the Board.  By letter 
dated in March 2000, the veteran indicated that he wished to 
be afforded another personal hearing with a Member of the 
Board at the RO, via videoconference.  Subsequently, in May 
2000, the veteran testified at a second Board hearing before 
the undersigned Member of Board via videoconference, and 
indicated that he was satisfied with this hearing.  See 38 
C.F.R. §§ 20.700, 20.707 (1999).  


FINDINGS OF FACT

1.  An appeal was not initiated from a May 1991 rating action 
denying service connection for bilateral hearing loss, and an 
appeal was not initiated from the rating action in November 
1991 confirming and continuing the denial.  

2.  The evidence received subsequent to the November 1991 
rating action, which confirmed the denial of service 
connection for bilateral hearing loss, is not so significant, 
by itself or in connection with evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's service-connected residuals of fracture of 
the right ankle are manifested by subjective complaints of 
pain and swelling on overuse; however, neither malunion of 
the tibia with related knee or ankle disability, nor a 
related functional loss of a compensable degree due to pain 
was demonstrated on recent VA examination.  

4.  The service-connected right ankle fracture residuals do 
not cause a need for recurrent hospitalizations or result in 
an unusual disability picture, such as would render 
inapplicable the regular schedular rating criteria.  


CONCLUSIONS OF LAW

1.  The November 1991 rating action is final; evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of fracture of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen the claim of
service connection for bilateral hearing loss

When the Board or the RO has disallowed a claim which is, or 
becomes final, it may not thereafter be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon whether there was a 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well-grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id.  At 285.  
Therefore, as previously explained, the evidence which must 
be considered at this time, in connection with the veteran's 
claim of service connection for hearing loss, is that which 
has been submitted since the RO's final decision addressing 
that matter in November 1991.  

When this case was considered by the RO in November 1991, the 
record was fairly clear.  The record showed that the veteran 
entered active duty in November 1956.  Upon enlistment 
examination, dated in November 1956, the veteran's body 
systems were clinically evaluated as normal.  Whispered voice 
testing revealed hearing of 15/15 bilaterally.  Upon his 
separation examination, dated in July 1958, the veteran was 
clinically evaluated as normal with the exception of a 
history of fracture of the right ankle.  Whispered voice 
testing was reported to show hearing of 15/15 bilaterally.  

The record is devoid of any further medical records until 
October 1990, when VA treatment records were received which 
showed that the veteran was admitted to a hospital in August 
1990 because of spells of dizziness, off and on, for the past 
10 to 12 years.  On admission, the veteran denied any nausea, 
vertiginous sensation, headaches, or vomiting.  It was noted 
that his hearing had been impaired for some time, but there 
was no tinnitus.  The veteran was admitted to the hospital 
for workup of the syncopal episodes; he was discharged in a 
stable condition.  Among the discharge diagnoses was impaired 
hearing.  During a subsequent clinical visit in September 
1990, the veteran indicated that he had experienced 
diminished hearing intermittently since he started taking 
several medications.  He indicated that he had experienced 
continuous hearing loss over the past 4 to 5 years.  The 
pertinent diagnosis was decreased hearing acuity.  

Received in September 1991 were VA progress notes reflecting 
findings from an examination conducted during a visit to the 
orthopedic clinic in September 1991.  There is no indication 
of any complaints or findings regarding hearing loss.  

Received in October 1991 were VA treatment reports dated from 
August 1990 to August 1991, which show that the veteran 
received evaluation and treatment for several disabilities, 
including decreased hearing.  During a clinical visit in June 
1991, the veteran indicated that he had been taking a 
medication since April 1991 and, since then, he had constant 
ringing in his ear; he also reported a history of decreased 
hearing.  In August 1991, the veteran was referred to an ENT 
clinic for evaluation; it was noted that he had a long 
history of hearing loss, with ringing and clear rhinorrhea.  
The diagnostic impression was chronic "NS" loss.  

By a rating action in November 1991, the RO confirmed a 
previous denial of the veteran's claim of entitlement to 
service connection for bilateral hearing loss, in May 1991, 
based upon a finding that the veteran's current hearing loss 
was not related to military service.  

The evidence received since the November 1991 decision 
essentially consists of:  VA treatment reports dated from May 
1994 to June 1994; testimony offered at a personal hearing 
before a hearing officer at the RO in October 1995; VA 
treatment reports dated from December 1995 to January 1996; a 
VA examination report dated in April 1996; duplicate VA 
progress notes dated in September 1991; VA outpatient 
treatment reports dated August 1991 to February 1992; 
testimony offered at a personal hearing before a Member of 
the Board via videoconference in June 1997; VA treatment 
reports dated from January 1996 to February 1998; a VA 
examination report dated in November 1998; and testimony 
offered at a personal hearing before a Member of the Board 
via videoconference in May 2000.  

At his hearing in October 1995, the veteran testified that he 
was exposed to noise during service as a member of an 
artillery unit.  He maintained that he was never exposed to 
any noise at any time before or after military service.  He 
indicated that, during a VA clinical visit, he asked a doctor 
whether any damage could occur as a result of the noise in 
service that would not show up until later, and the doctor 
answered positively.  The veteran testified that he had been 
a self-employed real estate agent for the past 20 years, and 
had encountered problems communicating as a result of his 
hearing loss; consequently, he had to use hearing aids.  He 
stated that he had begun noticing problems with his hearing 
approximately 10 years before.  Similar testimony was offered 
in June 1997 and May 2000.  In addition, he testified that he 
had problems with watching television and going to the 
movies, being unable to hear unless the volume is 
considerably higher than would be tolerated by others.  

With regard to the newly received items of evidence, while 
not of record in 1991, they are nevertheless not new and 
material, since they essentially confirm what was already 
known in 1991; that is, that the veteran suffers from 
bilateral hearing loss.  The additional VA treatment records 
submitted since the 1991 rating decision show continued 
treatment for hearing loss.  The fact that the veteran has 
bilateral hearing loss has been of record since his original 
claim.  The additional VA treatment records do not establish 
that the his hearing loss is related to an inservice disease 
or injury.  What was lacking previously, and is still 
lacking, is competent medical evidence linking the veteran's 
hearing loss to service.  Therefore, the additional evidence 
presented since November 1991 is not new and material, and it 
provides no basis to reopen the claim of service connection 
for hearing loss.  

The Board finds that the veteran's pleadings and statements, 
to include his hearing testimony of October 1995, June 1997, 
and May 2000, essentially reiterate his previously considered 
contentions with respect to the claimed disability, and, as 
such, are not considered to be new.  See Reid v. Derwinski, 2 
Vet.App. 312 (1992).  To the extent that the veteran contends 
he has a disability which was incurred in service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to this claim and, therefore, are deemed not to be 
material.  See Pollard v. Brown, 6 Vet.App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held not to be competent evidence for such 
purpose, and thus not material); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108).  Thus, the veteran's testimony in favor of 
his claim is not new and material evidence.  38 C.F.R. 
§ 3.156(a).  

The Board finds that the veteran has presented no evidence 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for hearing loss.  Accordingly, we conclude that 
the evidence received since the November 1991 decision is not 
new and material, and does not serve to reopen the veteran's 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

II.  Increased rating for residuals of fracture of the right 
ankle

A.  Factual background

The veteran entered active duty in November 1956.  The 
service medical records indicate that he was admitted to a 
hospital in February 1958, after he was involved in a car 
accident.  It was noted that he had pain in the right ankle, 
but he tried to walk.  On admission, the right ankle was 
swollen, especially on the medial malleolus, where a 2 x 2 cm 
superficial skin abrasion was noted; the ankle was very 
painful.  It was also noted that X-ray study of the right 
ankle revealed a simple fracture of the right tibia, medial 
malleolus, with angulation and displacement.  The pertinent 
diagnosis indicated fracture, simple, right tibia, medial 
malleolus, with angulation and displacement, with no artery 
or nerve involvement.

On the occasion of the veteran's separation examination in 
July 1958, it was noted that he had a history of fracture of 
the right ankle and had been given a temporary limited-duty 
profile which expired on June 4, 1958.  It was also noted 
that the veteran still complained of pain and swelling; 
however, physical examination of the right ankle was 
negative.  

On the occasion of his initial VA examination in November 
1958, the veteran complained of pain, swelling, and stiffness 
in the right ankle.  Gait was reported as normal, with no 
limp.  The weight-bearing line was good, and the arch was 
well-developed.  There was a recent surgical scar over the 
medial malleolus, which was satisfactorily healed.  There was 
minimal soft tissue swelling over the medial malleolus.  
Motion of the ankle and subastrogaloid joint was of good 
range; range of motion revealed 80 percent dorsiflexion, and 
extension was to 145 degrees of plantar flexion.  X-ray study 
of the right ankle revealed no evidence of recent fracture or 
dislocation.  The pertinent diagnosis was residuals of 
fracture, medial malleolus, with good function and no X-ray 
evidence of fracture visible.  

By a rating action in December 1958, the RO granted service 
connection for fracture, right tibia, medial malleolus; a 
noncompensable evaluation was assigned, effective from 
September 9, 1958.  

Received in October 1990 were VA treatment records dated from 
August 1990 to September 1990, which show that the veteran 
received hospitalization and treatment for dizziness related 
to a cardiovascular disease.  These records do not reflect 
any complaints of or treatment for residuals of fracture of 
the right ankle.  

Medical evidence of record from 1991 through 1996 reflects 
that the veteran received ongoing treatment for his right 
ankle disorder.  A treatment report dated in April 1991 
reported a history of right ankle fracture.  The veteran was 
subsequently examined in the orthopedic clinic in September 
1991, for evaluation of recurrent right ankle pain of many 
years' duration.  It was noted that he had suffered an injury 
to the right ankle in 1958; he continued to have recurrent 
pain about the right ankle, and came in for evaluation of 
symptoms.  Clinical examination revealed a healed surgical 
incision over the right medial malleolus with a 1/4" increase 
in circum-ference of the ankle when compared to the opposite 
side.  He had good range of motion, with a dorsiflexion of 15 
degrees and plantar flexion of 30 degrees.  He was not tender 
to palpation over the medial malleolus or talotibial joint.  
He had a good range of motion about the subtalar and 
midtarsal regions of the right foot.  Sensory and vascular 
examination was within normal limits.  The assessment was 
fracture of the right medial malleolus.  It was noted that 
the veteran would be fitted with an elastic anklet, which he 
would wear on his right ankle when walking.  VA treatment 
reports dated from May 1994 to June 1994 did not reflect any 
complaints, findings, or treatment for a right ankle 
disorder.  

Received in March 1996 were VA treatment reports dated from 
December 1995 to January 1996.  An X-ray study of the right 
ankle, conducted in December 1995, revealed no evidence of 
acute fracture.  

The veteran was afforded a VA compensation examination in 
April 1996, at which time he indicated that, ever since a 
motor vehicle accident in service, he had had progressive 
swelling and locking in the right ankle with prolonged 
ambulation and weight-bearing; there was no history of giving 
way.  Evaluation of the right and left lower extremities with 
standing revealed normal gait, rate, and ambulation; no 
antalgic gait.  Evaluation of the tibias revealed no specific 
deformity; no varus or valgus malalignment of the tibias was 
noted.  Evaluation of the medial malleolus revealed a well-
healed curvilinear surgical scar over the posterior aspect of 
the medial malleolus.  There was no evidence of deformity.  
He had full range of motion of the ankle, dorsiflexion, 
plantar flexion, inversion, eversion of the forefoot, 
adduction, and abduction as well as pronation and supination 
of the foot.  The right foot was neurovascularly intact, with 
minimal amount of crepitation in the tibial-talar joint line 
when compared to the left; this was not significantly tender 
through the range of motion.  The pertinent diagnosis was 
status post right tibia medial malleolus fracture 1958, 
status post closed reduction and casting of tibia fracture, 
open reduction and internal fixation of medial malleolus 
fracture; normal range of motion of the ankle.  


Received in August 1996 were VA treatment notes dated in 
September 1991, consisting of clinical findings previously 
reported and discussed above.  Received in November 1996 were 
VA treatment reports dated from August 1991 to February 1992 
showing clinical evaluation and treatment for a heart 
disease; these records do not reflect any complaints or 
findings referable to the right ankle disorder.  

At his hearing in June 1997, the veteran testified that he 
had lots of pain in the ankle as well as swelling with 
walking.  The veteran indicated that overuse of the right 
foot and ankle caused his blood vessels to surface; he stated 
that the pain in the right ankle felt like a toothache and 
caused some stiffness in the joint.  The veteran indicated 
that he had retired from the real estate business; however, 
he had been involved in food service, which required walking 
and standing for approximately seven hours a night.  

Received in July 1998 were VA treatment records dated from 
January 1996 to February 1998, which reflect ongoing clinical 
evaluation and treatment primarily for a respiratory 
disorder.  

The veteran was afforded another VA examination in November 
1998, at which time he complained of intermittent right ankle 
pain with occasional locking of the ankle, and recurrent 
swelling, aggravated by standing and walking.  He denied the 
use of ankle brace or cane.  On examination, the veteran was 
ambulatory without evidence of limp, full weight bearing on 
the right foot; he was able to heel and toe walk without 
difficulty.  There was a healed nontender incision over the 
right medial malleolus with a 1/4" increased circumference of 
the right ankle.  Range of motion in the right ankle revealed 
a dorsiflexion of 0 to 10 degrees, plantar flexion from 0 to 
45 degrees.  Sensory and vascular examination in the right 
foot was within normal limits.  The veteran had a 
satisfactory longitudinal arch of the right foot when 
standing with full range of motion of the subtalar and 
midtarsal regions of the right foot.  Legs were equal in 
length, without measurable circumferential atrophy of the 
right calf musculature, and there was full range of motion 
about the right knee without palpable joint effusion.  
Cruciate and collateral ligaments were intact.  Deep tendon 
reflexes in the lower extremities were 1+ and symmetrical 
bilaterally at the knees and ankles.  X-ray study of the 
ankle did not show any post-traumatic osteoarthritic changes.  
The diagnosis was fracture of the right ankle with post-
traumatic osteoarthritis of the right ankle; there was no 
evidence of nonunion or malunion of the right tibia or 
fibula; there was no evidence of ankylosis of the right ankle 
or an adduction or abduction deformity of the right ankle; 
and there was no evidence of ankylosis or malunion of the 
subtalar and midtarsal joint of the right foot.  

At his hearing in May 2000, the veteran reported that the 
right foot continued to swell up, especially with overuse.  
He veteran indicated that the joint occasionally locked up 
and caused pain on movement.  The veteran related that any 
exceptional amount of walking caused swelling and tenderness 
in the right ankle; however, he denied any instability or use 
of a brace or cane, and he was not taking any medications.  

B.  Legal analysis

Initially, the Board determines that the veteran's claim for 
a compensable rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  A claim that a service-connected disability 
has become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1.; Schafrath v. Derwinski, 1 
Vet.App. 589 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  

The RO has assigned a noncompensable evaluation to the 
service-connected residuals of a right tibial stress 
fracture, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Under that code, a 10 percent evaluation is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability; a 20 percent evaluation is warranted where 
there is moderate knee or ankle disability.  However, where 
the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  

While the Board observes the veteran's assertions that his 
service-connected residuals of a right ankle fracture have 
increased in severity, the Board finds that an increased 
(compensable) evaluation for such disability is not 
warranted.  In reaching such conclusion, we note that, during 
most recent VA examination, conducted in November 1998, 
examination of the right ankle was essentially negative.  
Significantly, the examiner indicated that there was no 
evidence of nonunion or malunion of the right tibia or 
fibula; there was no evidence of ankylosis of the right ankle 
or an adduction or abduction deformity of the right ankle; 
and there was no evidence of ankylosis or malunion of the 
subtalar and midtarsal joint of the right foot.

In light of the paucity of objective findings on the recent 
VA examination, impairment of the right tibia manifested by 
slight knee or ankle disability or other symptomatology has 
not been demonstrated.  Therefore, the Board is of the 
opinion that the veteran's overall disability does not 
support a compensable evaluation pursuant to 38 C.F.R. 
§§ 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 
(1999).  DeLuca v. Brown, 8 Vet. App. 202 (1995); Voyles v. 
Brown, 5 Vet.App. 451, 453 (1993).  

The Board has considered other potentially applicable 
diagnostic criteria in regard to the veteran's claim for an 
increased (compensable) evaluation for the service-connected 
right ankle fracture, however, there is no evidence of any 
limitation of flexion of the leg to 45 degrees (the criteria 
for a 10 percent evaluation under Diagnostic Code 5260) or 
limitation of extension of the leg to 10 degrees (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5261).  In short, there is no basis for an increased 
(compensable) rating for the veteran's service-connected 
residuals of fracture of the right ankle.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  

There also is no showing that the veteran's residuals of 
fracture of the right ankle reflect so exceptional or unusual 
a disability picture as to warrant the assignment of an 
increased evaluation on an extraschedular basis.  The 
problems relating to the service-connected disability are not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  Thus, in the absence of evidence of 
such factors as those noted above, a compensable rating on an 
extraschedular basis is not warranted, and it is not 
necessary to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet.App. 88, 98 (1996); Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  





ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the right ankle is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

